PER CURIAM:
In this reciprocal discipline proceeding, the Board on Professional Responsibility has recommended that respondent be disbarred on the basis of his disbarment by the Court of Appeals of Maryland, to which he consented. That discipline stemmed from an investigation into allegations of misconduct by respondent in handling client funds and misusing funds belonging to others.
Neither Bar Counsel nor respondent has excepted to the Board’s recommendation. In conformity with our deferential standard of review in such circumstances, see, e.g., In re Goldsborough, 654 A.2d 1285, 1288 (D.C.1995), we adopt the Board’s recommendation.
Accordingly, it is
ORDERED that Steven Darrell Ruben be, and he hereby is, disbarred from the practice of law in the District of Columbia. The period of time prescribed by D.C. Bar R. XI, § 16(c) after which respondent may apply for reinstatement shall not begin to run until respondent files the affidavit required by D.C. Bar R. XI, § 14(g).

So ordered.